FILED
                             NOT FOR PUBLICATION                            MAY 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO UR T OF AP PE A LS




                             FOR THE NINTH CIRCUIT



RAJ KUMAR,                                       No. 06-70636

               Petitioner,                       Agency No. A079-268-226

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted May 12, 2010
                              San Francisco, California

Before: SILVERMAN, FISHER and M. SMITH, Circuit Judges.

      Raj Kumar, a native and citizen of India, petitions for review of the Board of

Immigration Appeals' (BIA) denial of his application for asylum, withholding of

removal and relief under the Convention Against Torture. We have jurisdiction

under 8 U.S.C. y 1252 and we grant the petition and remand for further

proceedings.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The BIA adopted and affirmed the Immigration Judge's (IJ) adverse

credibility finding 'to the extent that the Immigration Judge based them on

inadequately explained material inconsistencies and lacµ of reasonably available

corroboration.' In particular, the BIA relied on Kumar's Hindu name, comments

he made during his asylum interview, differences between his father's two

affidavits and a failure to 'provide[] evidence of his continued participation in the

Siµh religion.'

      First, Kumar's Hindu name is not substantial evidence that he is not a

practicing Siµh. Neither the BIA nor the IJ grappled with Kumar's explanation

that he has a Hindu name because he was born Hindu and converted to Siµhism.

Cf. Chen v. Ashcroft, 362 F.3d 611, 618 (9th Cir. 2004) (remanding when

petitioner 'was denied a reasonable opportunity to explain what the IJ perceived as

an inconsistency in her testimony').

      Second, Kumar's testimony before the IJ that he had told the asylum officer

a major Siµh holiday falls 'between [April] 13th and April 16th' is not substantial

evidence to support an adverse credibility finding. This statement was accurate

and, at most, imprecise. To the extent the IJ relied on other statements in the

Assessment to Refer, that was also improper. See Singh v. Gonzales, 403 F.3d

1081, 1089-91 (9th Cir. 2005) (concluding that comments in an Assessment to


                                           2
Refer could not serve as substantial evidence supporting the IJ's adverse credibility

finding absent indicia of reliability).

       Third, although there were differences in the two affidavits that Kumar

submitted from his father, the IJ does not appear to have found those differences

sufficient standing alone to support the adverse credibility finding. The earlier

affidavit says police visited the family home a 'few times' and beat Kumar's

father. The later affidavit says police were 'frequently visiting,' did not mention

any beating and said there was a court case or a criminal case pending against

Kumar. The IJ concluded that '[t]hese contradictions as well as the [other]

concerns about Mr. Kumar are sufficient to find the respondent's [sic] to be not

credible . . . .' (Emphasis added.) Because the other 'concerns' are improper, we

hesitate to affirm the adverse credibility finding solely on the basis of these

differences in the affidavits.

       Finally, the BIA and IJ erred by relying on Kumar's failure to present

evidence to corroborate his attendance at Siµh religious facilities. The IJ did not

give Kumar a reasonable opportunity to explain the absence of corroborating

evidence. For example, when the IJ asµed Kumar why he had not produced a

witness to confirm that he attended Siµh facilities in San Jose and Fremont, Kumar

responded 'I haven't brought it, but I can bring it.' Thereafter, the IJ never asµed


                                           3
Kumar to maµe good on that offer yet then relied on the absence of any such

witness to find that Kumar lacµed credibility. That was unfair. See Joseph v.

Holder, 600 F.3d 1235, 1246 n.9 (9th Cir. 2010) (holding in a pre-REAL ID Act

case that '[t]he IJ . . . erred by not giving [petitioner] an opportunity to explain his

failure to provide additional corroborating evidence').

      Because 'each of the [BIA]'s . . . proffered reasons for an adverse credibility

finding fails,' Kaur v. Ashcroft, 379 F.3d 876, 890 (9th Cir. 2004), we vacate that

finding.

      The BIA held alternatively that even if Kumar had testified credibly he 'did

not establish that the purported criminal investigation had or has 'no bona fide

objective, so that political persecution must have been the real reason for it.'' Dinu

v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir. 2004). Kumar had a burden to

establish that any mistreatment was or will be inflicted at least in part on account

of a protected ground; he was not required to disprove any bona fide purpose for

the way police treated him. See Borja v. INS, 175 F.3d 732, 735 (9th Cir. 1999)

(en banc) (petitioner need only show that harm was motivated at least in part by an

actual or implied protected ground); cf. Dinu, 372 F.3d at 1044-45 (noting that

petitioners who lacµ affirmative evidence of their persecutors' motivation can rely

on a presumption that persecutors' motive is political if the record reveals 'no


                                            4
other logical reason for the persecution at issue') (internal quotation marµs

omitted).

      In summary, we vacate the adverse credibility finding and the finding that

Kumar could not have been persecuted on account of a protected ground. On

remand, the BIA may reexamine Kumar's credibility, especially because we reject

the adverse credibility in part because the IJ failed to address either Kumar's

explanation of inconsistencies or his offer to produce corroborating evidence. See

Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009). If necessary, the

BIA may also reexamine whether Kumar has carried his burden of establishing

persecution 'on account of' a protected ground, but any such reexamination must

account for the possibility of mixed motives.

      PETITION FOR REVIEW GRANTED IN PART; REMANDED.




                                          5
                                                                             FILED
Kumar v. Holder, No. 06-70636                                                 MAY 27 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S . CO UR T OF AP PE A LS

SILVERMAN, Circuit Judge, concurring:


      I concur in the result. We previously have found 'that IJs and the BIA are

not free to ignore arguments raised by a petitioner.' Sagaydaµ v. Gonzales, 405

F.3d 1035, 1040 (9th Cir. 2005). Here, in his brief to the BIA, Petitioner explicitly

challenged the IJ's reliance on the asylum officer's assessment to refer to discredit

his removal hearing testimony. The BIA's failure to address the argument in its

two-page decision was error. The error was particularly significant because the

assessment to refer played such a substantial role in the IJ's adverse credibility

determination. I would remand the case to the BIA to consider Petitioner's

argument in the first instance and, if necessary, to reevaluate its adverse credibility

finding.